On Motion to Dismiss.
The opinion of the court was delivered by
Bermudez, O. J.
This is a partition suit on which a claim for rent has been engrafted.
The plaintiff, Mrs. Oxford, claims to be the owner, to the extent of one-fifth thereof, of 840 acres of improved land, in common with her two brothers, and her sister and her mother, who each owns a like proportion.
She claims rents of the property from her mother, from the time of her marriage, in the fall of 1883, with James M. Barrow.
The defense is, that plaintiff is owner of one-eighth only, and not entitled to any rent. Various counter claims are set up against her.
A judgment was rendered below, on the issues presented by the parties, which has satisfied neither of them.
The plaintiff has appealed from that judgment, and the defendant^ Mrs. Barrow, after moving to dismiss the appeal, has prayed for an amendment of it, in several respects.
The motion to dismiss is based on thé ground of want of jurisdiction ratione materiae.
*865It is without foundation.
The property, the partition of which is sought, is. valued at $1900, although appraised in an inventory found in the .record at $2100; and the claim for rent, during about seven years at $150,,aggregates some $1050, if not more.
This court is surely competent to pass upon the merits of a controversy involving such matters. .
The motion to dismiss is denied.